Per Curiam:

Appellant, Robbie W. Sanders, brought this action in her home County of Allendale for personal injuries she sustained in a vehicle collision that occurred in Jasper County. The respondents served notice of motion for change of venue. Their motion was predicated on the grounds that they were not residents of Allendale County, and that the convenience of the witnesses and the ends of justice would best be serve by changing venue to Jasper County. The trial judge changed venue based on the grounds that the convenience of witnesses and the ends of justice mandated the change.
This case is controlled by the holdings in Godley v. Uniroyal, Inc., 278 S. C. 571, 300 S. E. (2d) 78 (1983) and Lewis v. Atkinson Implement Co., Inc., 280 S. C. 87, 311 S. E. (2d) 80 (S. C. App. 1983). Accordingly the trial court’s order is interlocutory and not immediately appealable. This appeal is therefore dismissed without prejudice.
Dismissed.